 



EXHIBITS
EXHIBIT 10.1
MERCHANTS AND MANUFACTURERS BANCORPORATION, INC.
2006 STOCK INCENTIVE PLAN
Article 1. Establishment and Purpose
     1.1 Establishment. Merchants and Manufacturers Bancorporation, Inc., a
Wisconsin corporation (the “Company”), hereby establishes a stock incentive plan
for employees and others providing services to the Company, as described herein,
which shall be known as the Merchants and Manufacturers Bancorporation, Inc.
2006 Stock Incentive Plan (the “Plan”). It is intended that certain of the
options issued pursuant to the Plan to employees of the Company may constitute
incentive stock options within the meaning of section 422 of the Internal
Revenue Code, and that other options issued pursuant to the Plan shall
constitute nonstatutory options. The Board shall determine which options are to
be incentive stock options and which are to be nonstatutory options and shall
enter into option agreements with recipients accordingly.
     1.2 Purpose. The purpose of the Plan is to provide a means for the Company
to attract and retain competent personnel and to provide to participating
directors, officers and other key employees long term incentives for high levels
of performance by providing them with a means to acquire a proprietary interest
in the Company’s success.
Article II. Definitions
     2.1 Definitions. For purposes of this Plan, the following terms shall be
defined follows:

  (a)   “Award” means any Restricted Stock, Incentive Stock Option or
Nonstatutory Option awarded to a Grantee pursuant to this Plan.     (b)  
“Board” means the Board of Directors of the Company.     (c)   “Cause” means the
definition of Cause in Grantee’s written employment agreement, if any, with the
Company. If no such employment agreement or definition in such agreement exists,
Cause means (i) breach by a Grantee of any covenant not to compete or
confidentiality agreement with the Company, (ii) failure by a Grantee to
substantially perform his duties to the reasonable satisfaction of the Board,
(iii) serious misconduct by a Grantee which is demonstrably and substantially
injurious to the Company, (iv) fraud or dishonesty by a Grantee with respect to
the Company, (v) material misrepresentation by a Grantee to a shareholder or
director of the Company or (vi) acts of negligence by a Grantee in performance
of the Grantee’s duties that are substantially injurious to the Company. The
Board, by majority vote, shall make the determination of whether Cause exists.  
  (d)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.     (e)   “Commission” means the Securities and
Exchange Commission or any successor agency.     (f)   “Committee” means the
Committee provided for by Article IV hereof, which may be created at the
discretion of the Board.     (g)   “Company” means Merchants and Manufacturers
Bancorporation, Inc., a Wisconsin corporation.     (h)   “Consultant” means any
person or entity, including an officer or director of the Company who provides
services (other than as an Employee) to the Company and includes a Qualified
Director, as defined below.

 



--------------------------------------------------------------------------------



 



  (i)   “Date of Exercise” means the date the Company receives notice, by a
Grantee, of the exercise of an Option pursuant to section 8.9 of this Plan. Such
notice shall indicate the number of shares of Stock the Grantee intends to
purchase upon exercise of an Option.     (j)   “Employee” means any person,
including an officer or director of the Company, who is employed by the Company
or any subsidiary of the Company (as defined in section 424(f) of the Code).    
(k)   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.     (l)   “Fair Market Value” means the
fair market value of Stock upon which an Option is granted under this Plan, as
determined by the Board. If the Stock is traded on an over-the-counter
securities market or national securities exchange, “Fair Market Value” shall
mean the closing sales price of the Stock reported on such over-the-counter
market or such national securities exchange on the applicable date or, if no
sales of Stock have been reported for that date, on the next preceding date for
which sales where reported.     (m)   “Grantee” means an Employee or Consultant
holding an Award under the Plan.     (n)   “Incentive Stock Option” means an
Option granted under this Plan which is intended to qualify as an “incentive
stock option” within the meaning of section 422 of the Code.     (o)   “IRS”
means the Internal Revenue Service, or any successor agency.     (p)  
“Nonstatutory Option” means an Option granted under this Plan which is not
intended to qualify as an incentive stock option within the meaning of section
422 of the Code. Nonstatutory Options may be granted at such times and subject
to such restrictions as the Board shall determine without conforming to the
statutory rules of section 422 of the Code applicable to incentive stock
options.     (q)   “Option” means the right, granted under Article VIII of this
Plan, to purchase Stock of the Company at the option price for a specified
period of time. For purposes of this Plan, an Option may be an Incentive Stock
Option or a Nonstatutory Option.     (r)   “Parent Corporation” shall have the
meaning set forth in section 424(e) of the Code with the Company being treated
as the employer corporation for purposes of this definition.     (s)  
“Restricted Stock” means an award of Stock granted under Article IX of this
Plan.     (t)   “Qualified Director” means a director who is both (a) a
“Non-Employee Director” as defined in Rule 16b-3(b)(3)(i), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission, and (b) an “Outside Director” as defined by section 162(m) of the
Code and the regulations promulgated thereunder, or any successor definition
adopted by the IRS.     (u)   “Rule 16b-3” means Rule 16b-3, as promulgated by
the Commission under section 16(b) of the Exchange Act, as amended from time to
time.     (v)   “Significant Stockholder” means an individual who, within the
meaning of section 422(b)(6) of the Code, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company. In determining whether an individual is a Significant Stockholder, an
individual shall be treated as owning stock owned by certain relatives of the
individual and certain stock owned by corporations in which the individual is a
partner, and estates or trusts of which the individual is a beneficiary, all as
provided in section 424(d) of the Code.

 



--------------------------------------------------------------------------------



 



  (w)   “Stock” means the Common Stock, par value $1.00 per share, of the
Company.

     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in this Plan also shall include the feminine
gender and the definition of any term herein in the singular shall also include
the plural.
Article III. Eligibility and Participation
     3.1 Eligibility and Participation. All Employees are eligible to
participate in this Plan and receive Awards of Restricted Stock, Incentive Stock
Options and/or Nonstatutory Options. All Consultants are eligible to participate
in this Plan and receive Awards of Restricted Stock and/or Nonstatutory Options
hereunder. Grantees shall be selected by the Board from among those Employees
and Consultants who, in the opinion of the Board, are in a position to
contribute materially to the Company’s continued growth and development and to
its long-term financial success.
Article IV. Administration
     4.1 Administration. The Board shall be responsible for administering the
Plan.
     The Board is authorized to interpret the Plan, to prescribe, amend, and
rescind rules and regulations relating to the Plan, to provide for conditions
and assurances deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration of the Plan, but only to the extent not contrary to the express
provisions of the Plan. Determinations, interpretations or other actions made or
taken by the Board pursuant to the provisions of this Plan shall be final and
binding and conclusive for all purposes and upon all persons.
     At the discretion of the Board, this Plan may be administered by a
Committee which shall be a compensation committee of the Board, consisting
solely of two or more Qualified Directors. The members of such Committee may be
directors who are eligible to receive Awards under this Plan, but Awards may be
granted to such members only by action of the full Board and not by action of
the Committee. Such Committee shall have full power and authority, subject to
the limitations of the Plan and any limitations imposed by the Board, to
construe, interpret and administer this Plan, to make determinations which shall
be final, conclusive and binding upon all persons, including, without
limitation, the Company, the shareholders, the directors and any persons having
any interests in any Options which may be granted under this Plan and, by
resolution providing for the creation and issuance of any such Award, to select
the Employees and Consultants to whom Awards may from time to time be granted,
to determine what form of Awards are to be granted under this Plan, and to
determine the terms and conditions of any Award granted under this Plan
(including, but not limited to, the number of shares, the share price, any
restriction or limitation and any vesting acceleration or forfeiture waiver
regarding any Award), which terms and conditions shall, in every case, be set
forth or incorporated by reference in the instrument or instruments evidencing
such Award, and shall be consistent with the provisions of the Plan.
     The Board may from time to time remove members from, or add members to, the
Committee. The Board may terminate the Committee at any time. Vacancies on the
Committee, howsoever caused, shall be filled by the Board. The Committee shall
select one of its members as Chairman, and shall hold meetings at such times and
places as the Chairman may determine. A majority of the Committee at which a
quorum is present, or acts reduced to or approved in writing by all of the
members of the Committee, shall be the valid acts of the Committee. A quorum
shall consist of two-thirds of the members of the Committee.
     Where the Committee has been created by the Board, references herein to
actions to be taken by the Board shall be deemed to refer to the Committee as
well, except where limited by this Plan or by the Board.
     The Board shall have all of the enumerated powers of the Committee but
shall not be limited to such powers. No member of the Board or the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award granted under it.

 



--------------------------------------------------------------------------------



 



     4.2 Special Provisions for Grants to Officers or Directors. Rule 16b-3
provides that the grant of a stock option or restricted stock to a director or
officer of a company subject to the Exchange Act will be exempt from the
provisions of section 16(b) of the Exchange Act if the conditions set forth in
Rule 16b-3 are satisfied. Unless otherwise specified by the Board, grants of
Awards hereunder to individuals who are officers or directors of the Company for
purposes of section 16(b) of the Exchange Act shall be made in a manner that
satisfies the conditions of Rule 16b-3.
Article V. Stock Subject to the Plan
     5.1 Number. The total number of shares of Stock hereby made available and
reserved for issuance under the Plan shall be 210,000. The aggregate number of
shares of Stock available under this Plan shall be subject to adjustment as
provided in section 5.3. The total number of shares of Stock may be authorized
but unissued shares of Stock, or shares acquired by purchase as directed by the
Board from time to time in its discretion, to be used for issuance pursuant to
Awards granted hereunder.
     5.2 Unused Stock. If an Option shall expire or terminate for any reason
without having been exercised in full, the unpurchased shares of Stock subject
thereto shall (unless the Plan shall have terminated) become available for other
Awards under the Plan. If any shares of Stock that are subject to any Award of
Restricted Stock are forfeited, such shares of Stock shall (unless the Plan
shall have terminated) become available for other Awards under the Plan.
     5.3 Adjustment in Capitalization. In the event of any change in the
outstanding shares of Stock by reason of a stock dividend or split,
recapitalization, reclassification or other similar corporate change, the
aggregate number of shares of Stock set forth in section 5.1 shall be
appropriately adjusted by the Board, whose determination shall be conclusive;
provided, however, that fractional shares shall be rounded to the nearest whole
share. In any such case, the number and kind of shares that are subject to any
Option (including any Option outstanding after termination of employment) and
the Option price per share shall be proportionately and appropriately adjusted
without any change in the aggregate Option price to be paid therefor upon
exercise of the Option.
Article VI. Limitations
     6.1 Incentive Stock Options. In the cases of Incentive Stock Options, the
total Fair Market Value (determined at the date of grant) of shares of Stock
with respect to which Incentive Stock Options are exercisable for the first time
by the Grantee during any calendar year under all plans of the Company under
which incentive stock options may be granted (and all such plans of any Parent
Corporation and any subsidiary corporations of the Company) shall not exceed
$100,000. (Hereinafter, this requirement is sometimes referred to as the
“$100,000 Limitation.”) Nothing in this section shall be deemed to prevent the
grant of Options permitting exercise in excess of the maximums established
hereby where such excess amount is treated as a Nonstatutory Option.
     6.2 Section 162(m) Limitations. The following limitations shall apply to
grants of Awards under this Plan:

  (a)   No individual Grantee shall be granted, in any fiscal year of the
Company, Awards with respect to more than 100,000 shares of Stock in total.    
(b)   In connection with his or her initial service, a Grantee may be granted
Awards with respect to up to an additional 50,000 shares of Stock which shall
not count against the limit set forth in section 6.2(a) above.     (c)   The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in section 5.3     (d)   If
an Award is cancelled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in Article XIII),
the cancelled Award will be counted against the limits set forth in sections
6.2(a) and (b) above. For this purpose, if the exercise price



 



--------------------------------------------------------------------------------



 



      of an Option is reduced, the transaction will be treated as a cancellation
of the Option and the grant of a new Option.
Article VII. Duration of the Plan
     7.1 Duration of the Plan. The Plan shall be in effect until May 16, 2016
Any Awards outstanding at the end of such period shall remain in effect in
accordance with their terms.
Article VIII. Terms of Stock Options
     8.1 Grant of Options. Subject to section 5.1 and Article VI, Options may be
granted to Employees or Consultants at any time and from time to time as
determined by the Board; provided, however, that Consultants may receive only
Nonstatutory Options and may not receive Incentive Stock Options. The Board
shall have complete discretion in determining the number of Options granted to
each Grantee. In making such determinations, the Board may take into account the
nature of services rendered by such Employee or Consultant, their present and
potential contributions to the Company, and such other factors as the Board in
its discretion shall deem relevant. The Board shall also determine whether an
Option is to be an Incentive Stock Option or a Nonstatutory Option.
     8.2 No Tandem Options. Where an Option granted under this Plan is intended
to be an Incentive Stock Option, the Option shall not contain terms pursuant to
which the exercise of the Option would affect the Grantee’s right to exercise
another Option, or vice versa, such that the Option intended to be an Incentive
Stock Option would be deemed a tandem stock option within the meaning of the
regulations under section 422 of the Code.
     8.3 Option Agreement; Terms and Conditions to Apply Unless Otherwise
Specified. As determined by the Board on the date of grant, each Option shall be
evidenced by an Option agreement (the “Option Agreement”) that includes the
nontransferability provisions required by section 11.2 hereof and specifies:
whether the Option is an Incentive Stock Option or a Nonstatutory Option; the
Option price; the duration of the Option; the number of shares of Stock to which
the Option applies; any vesting or exercisability restrictions which the Board
may impose; in the case of an Incentive Stock Option, a provision implementing
the $100,000 Limitation; and any other terms and conditions as shall be
determined by the Board at the time of grant of the Option.
     All Option Agreements shall incorporate the provisions of this Plan by
reference, with certain provisions to apply depending upon whether the Option
Agreement applies to an Incentive Stock Option or to a Nonstatutory Option.
     8.4 Option Price. No Option granted pursuant to this Plan shall have an
Option price that is less than the Fair Market Value of the Stock on the date
the Option is granted. Incentive Stock Options granted to Significant
Stockholders shall have an Option price of not less than 110 percent of the Fair
Market Value of the Stock on the date of grant.
     8.5 Term of Options. Each Option shall expire at such time as the Board
shall determine when it is granted, provided, however, that no Option shall be
exerciseable later than the tenth anniversary date of its grant.
     8.6 Exercise of Options. Options granted under this Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Board shall in each instance approve, which need not be the same for all
Grantees.
     8.7 Payment. Payment for all shares of Stock shall be made at the time that
an Option, or any part thereof, is exercised, and no shares shall be issued
until full payment therefor has been made. Such payment may be made in cash,
outstanding shares of Stock, in combinations thereof, or any other method of
payment approved by the Board; provided, however, that (i) the deposit of any
withholding tax shall be made in accordance with applicable law and (ii) that
such shares of Stock used to pay the exercise price have been held by the
Participant for at least six months prior to the exercise date. If shares of
Stock are being used in part or full payment for the shares to be acquired upon
exercise of the Option, such shares shall be valued for the purpose of such
exchange as of the date of

 



--------------------------------------------------------------------------------



 



exercise of the Option at the Fair Market Value of the shares. Any certificates
evidencing shares of Stock used to pay the purchase price shall be accompanied
by stock powers duly endorsed in blank by the registered holder of the
certificate (with signatures thereon guaranteed). In the event the certificates
tendered by the holder in such payment cover more shares than are required for
such payment, the certificate shall also be accompanied by instructions from the
holder to the Company’s transfer agent with regard to the disposition of the
balance of the shares covered thereby.
     8.8 Prohibition on Repricing. Except for adjustments pursuant to section
5.3 and Article XIII, the per share Option price for any Option granted pursuant
to this Plan may not be decreased after the date of grant nor may an outstanding
Option be surrendered to the Company as consideration for the grant of a new
Option with a lower Option price without the approval of the Company’s
shareholders.
     8.9 Written Notice. A Grantee wishing to exercise an Option shall give
written notice to the Company, in the form and manner prescribed by the Board.
Full payment for the Options exercised, as provided in section 8.7 above, must
accompany the written notice.
     8.10 Issuance of Stock Certificate. As soon as practicable after the
receipt of written notice and payment, the Company shall deliver to the Grantee
or to a nominee of the Grantee a certificate or certificates for the requisite
number of shares of Stock.
     8.11 Privileges of a Shareholder. A Grantee or any other person entitled to
exercise an Option under this Plan shall not have shareholder privileges with
respect to any Stock covered by the Option until the date of issuance of a stock
certificate for such Stock.
     8.12 Termination of Employment or Services. Except as otherwise expressly
specified by the Board, all Options granted under this Plan shall be subject to
the following termination provisions.
     (a) Death. If a Grantee’s employment in the case of an Employee, or
provision of services as a Consultant in the case of a Consultant, terminates by
reason of death, the Option may thereafter be exercised at any time prior to the
expiration date of the Option or within 12 months after the date of such death,
whichever period is the shorter, by the person or persons entitled to do so
under the Grantee’s will or, if the Grantee shall fail to make a testamentary
disposition of an Option or shall die intestate, the Grantee’s legal
representative or representatives. The Option shall be exercisable only to the
extent that such Option was exercisable as of the date of death.
     (b) Termination Other Than for Cause or Due to Death. In the event of a
Grantee’s termination of employment in the case of an Employee, or termination
of the provision of services as a Consultant in the case of a Consultant, other
than for Cause or by reason of death, the Grantee may exercise such portion of
his Option as was exercisable by him at the date of such termination (the
“Termination Date”) at any time within three months of the Termination Date;
provided, however, that where the Grantee is an Employee, and is terminated due
to disability within the meaning of Code section 422, he may exercise such
portion of his Option as was exercisable by him on his Termination Date within
one year of his Termination Date. In any event, the Option cannot be exercised
after the expiration of the original term of the Option. Options not exercised
within the applicable period specified above shall terminate.
          In the case of an Employee, a change of duties or position within the
Company, if any, shall not be considered a termination of employment for
purposes of this Plan. The Option Agreements may contain such provisions as the
Board shall approve with respect to the effect of approved leaves of absence
upon termination of employment.
     (c) Termination for Cause. In the event of a Grantee’s termination of
employment in the case of an Employee, or termination of the provision of
services as a Consultant in the case of a Consultant, which termination is by
the Company for Cause, any Option or Options held by him under the Plan, to the
extent not exercised before such termination, shall forthwith terminate.

 



--------------------------------------------------------------------------------



 



Article IX. Restricted Stock
     9.1 Grant of Restricted Stock. Subject to section 5.1 and Article VI,
shares of Restricted Stock may be granted to Employees or Consultants at any
time and from time to time as determined by the Board. The Board shall have
complete discretion in determining the number of shares of Restricted Stock
granted to each Grantee, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in section 9.3. The Board may condition the grant of
Restricted Stock upon the attainment of specified performance goals or such
other factors or criteria as the Board shall determine. The provisions of
Restricted Stock awards need not be the same with respect to each recipient. In
making such determinations, the Board may take into account the nature of
services rendered by such Employee or Consultant, their present and potential
contributions to the Company, and such other factors as the Board in its
discretion shall deem relevant.
     9.2 Awards and Certificates. Each Grantee receiving an Award of Restricted
Stock shall be issued a certificate in respect of such shares of Restricted
Stock. Such certificate shall be registered in the name of such Grantee and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:
          “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Merchants and Manufacturers Bancorporation, Inc. 2006 Stock
Incentive Plan and a Restricted Stock Agreement. Copies of such Plan and
Agreement are on file at the offices of Merchants and Manufacturers
Bancorporation, Inc., 5445 South Westridge Drive, New Berlin, Wisconsin 53151.”
          The Board may require that the certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the Grantee shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such award.
     9.3 Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions:
     (a) Subject to the provisions of the Plan and the Restricted Stock
Agreement referred to in section 9.3(f), during a period set by the Board,
commencing with the date of such award (the “Restriction Period”), the Grantee
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock. Within these limits, the Board may provide for the
lapse of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance and such other
factors or criteria as the Board may determine.
     (b) Except as provided in this section and section 9.3(a), the Grantee
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Company, including the right to vote the shares and the
right to receive any cash dividends. Unless otherwise determined by the Board,
cash dividends shall be automatically deferred and reinvested in additional
Restricted Stock and dividends payable in Stock shall be paid in the form of
Restricted Stock.
     (c) Except to the extent otherwise provided in the applicable Restricted
Stock Agreement and sections 9.3(a) and (d), upon termination of a Grantee’s
employment for any reason during the Restriction Period, all shares still
subject to restriction shall be forfeited by the Grantee.
     (d) In the event of hardship or other special circumstances of a Grantee
whose employment is involuntarily terminated (other than for Cause), the Board
may waive in whole or in part any or all remaining restrictions with respect to
such Grantee’s shares of Restricted Stock.
     (e) If and when the Restriction Period expires without a prior forfeiture
of the Restricted Stock subject to such Restriction Period, unlegended
certificates for such shares shall be delivered to the Grantee.

 



--------------------------------------------------------------------------------



 



     (f) As determined by the Board on the date of grant, each Award of
Restricted Stock shall be evidenced by a written agreement in a form to be
established by the Board (the “Restricted Stock Agreement”) that specifies: the
duration of the Restriction Period; the number of shares of Restricted Stock
granted; any vesting or other restrictions which the Board may impose, and any
other terms and conditions as shall be determined by the Board at the time of
grant of the Restricted Stock. All Restricted Stock Agreements shall incorporate
the provisions of this Plan by reference.
Article X. Change of Control Provisions
     10.1 Impact of Event. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control (as defined in section 10.2),
the Board may, in its sole and absolute discretion (or, if required pursuant to
any Grantee’s written employment agreement, the Board shall for such Grantee),
cause any Options outstanding as of the date such Change in Control is
determined to have occurred and not then exercisable and vested to become fully
exercisable and vested to the full extent of the original grant or cause all
restrictions applicable to any Restricted Stock to lapse and such Restricted
Stock to become free of all restrictions and fully vested to the full extent of
the original grant.
     10.2 Definition of Change of Control. For purposes of the Plan, a “Change
of Control” shall mean, as to any Grantee, the definition of Change of Control
in such Grantee’s written employment agreement or, if no such Employment
Agreement or definition in such agreement exists, Change of Control shall mean
the happening of any of the following events:
     (a) the acquisition by any individual, entity or group (within the meaning
of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of section 10.2(c); or
     (b) individuals who, as of May 16, 2006, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Company; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company; or
     (c) approval by the shareholders of the Company of a reorganization, merger
or consolidation (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of

 



--------------------------------------------------------------------------------



 



such corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the approval of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or
     (d) approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, [a]
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, [b] less than 30% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by any Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation), except to the extent that such
Person owned 30% or more of the Outstanding Common Stock or Outstanding Voting
Securities prior to the sale or disposition, and [c] at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the approval of the initial agreement, or of the
action of the Board of Directors of the Company, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board of Directors of the Company.
Article XI. Rights of Grantees
     11.1 Service. Nothing in this Plan shall interfere with or limit in any way
the right of the Company to terminate any Employee’s employment, or any
Consultant’s services, at any time, nor confer upon any Employee any right to
continue in the employ of the Company, or upon any Consultant any right to
continue to provide services to the Company.
     11.2 Nontransferability. Options granted under this Plan shall be
nontransferable by the Grantee, other than by will or the laws of descent and
distribution, and shall be exercisable during the Grantee’s lifetime only by the
Grantee.
Article XII. Amendment, Modification
and Termination of the Plan
     12.1 Amendment, Modification, and Termination of the Plan. The Board may at
any time terminate and from time to time may amend or modify the Plan. The
Company shall obtain the approval of the shareholders to any amendment to this
Plan to the extent necessary to comply with any applicable laws or the rules of
any stock exchange or quotation system on which the Stock is listed or quoted.
No amendment, modification or termination of the Plan shall in any manner
adversely affect any outstanding Award under the Plan without the consent of the
Grantee holding the Award. No amendment, modification or termination of the Plan
shall in any manner adversely affect any outstanding Option under the Plan
without the consent of the Optionee holding the Option.
Article XIII. Acquisition, Merger and Liquidation
     13.1 Acquisition. Notwithstanding anything herein to the contrary, in the
event that an Acquisition (as defined below) occurs with respect to the Company,
the Company shall have the option, but not the obligation, to cancel Options
outstanding as of the effective date of the Acquisition, whether or not such
Options are then exercisable, in return for payment to the Grantees for each
Option of an amount equal to a reasonable, good faith estimate of an amount
(hereinafter the “Spread”) equal to the difference between the net amount per
share payable in the Acquisition, or as a result of the Acquisition, less the
exercise price per share of the Option. In estimating the

 



--------------------------------------------------------------------------------



 



Spread, appropriate adjustments to give effect to the existence of the options
shall be made, such as deeming the Options to have been exercised, with the
Company receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Options as being outstanding in determining the
net amount per share. For purposes of this section, an “Acquisition” shall mean
any transaction in which substantially all of the Company’s assets are acquired
or in which a controlling amount of the Company’s outstanding shares are
acquired, in each case by a single person or entity or an affiliated group of
persons and/or entities. For purposes of this section, a controlling amount
shall mean more than 50% of the issued and outstanding shares of stock of the
Company. The Company shall have such an option regardless of how the Acquisition
is effectuated, whether by direct purchase, through a merger or similar
corporate transaction, or otherwise. In cases where the Acquisition consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares upon
a distribution and liquidation by the Company after giving effect to expenses
and charges, including but not limited to taxes, payable by the Company before
the liquidation can be completed.
     Where the Company does not exercise its option under this section 13.1, the
remaining provisions of this Article XIII shall apply, to the extent applicable.
     13.2 Merger or Consolidation. Subject to section 13.1 and to any required
action by the shareholders, if the Company shall be the surviving corporation in
any merger or consolidation, any Option granted hereunder shall pertain to and
apply to the securities to which a holder of the number of shares of Stock
subject to the Option would have been entitled in such merger or consolidation.
     13.3 Other Transactions. Subject to section 13.1, dissolution or a
liquidation of the Company or a merger and consolidation in which the Company is
not the surviving corporation shall cause every Option outstanding hereunder to
terminate as of the effective date of the dissolution, liquidation, merger or
consolidation. However, the Grantee either (i) shall be offered a firm
commitment whereby the resulting or surviving corporation in a merger or
consolidation will tender to the Grantee an option (the “Substitute Option”) to
purchase its shares on terms and conditions both as to the number of shares and
otherwise, which will substantially preserve to the Grantee the rights and
benefits of the Option outstanding hereunder granted by the Company, or
(ii) shall have the right immediately prior to such dissolution, liquidation,
merger, or consolidation to exercise any unexercised Options whether or not then
exercisable, subject to the provisions of this Plan. The Board shall have
absolute and uncontrolled discretion to determine whether the Grantee has been
offered a firm commitment and whether the tendered Substitute Option will
substantially preserve to the Grantee the rights and benefits of the Option
outstanding hereunder. In any event, any Substitute Option for an Incentive
Stock Option shall comply with the requirements of the Code.
Article XIV. Securities Registration
     14.1 Securities Registration. In the event that the Company shall deem it
necessary or desirable to register under the Securities Act of 1933, as amended,
or any other applicable statute, any Awards or any Stock with respect to which
an Award may be or shall have been granted or exercised, or to qualify any such
Awards or Stock under the Securities Act of 1933, as amended, or any other
statute, then the Grantee shall cooperate with the Company and take such action
as is necessary to permit registration or qualification of such Awards or Stock.
     Unless the Company has determined that the following representation is
unnecessary, each person exercising an Option or receiving an Award of
Restricted Stock under the Plan may be required by the Company, as a condition
to the issuance of the shares pursuant to exercise of the Option or Award, to
make a representation in writing (a) that he is acquiring such shares for his
own account for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof, and (b) that before any transfer in
connection with the resale of such shares, he will obtain the written opinion of
counsel to the Company, or other counsel acceptable to the Company, that such
shares may be transferred. The Company may also require that the certificates
representing such shares contain legends reflecting the foregoing.

 



--------------------------------------------------------------------------------



 



Article XV. Tax Withholding
     15.1 Tax Withholding. Whenever shares of Stock are to be issued in
satisfaction of Options exercised under this Plan or pursuant to an Award of
Restricted Stock, the Company shall have the power to require the recipient of
the Stock to remit to the Company an amount sufficient to satisfy federal, state
and local withholding tax requirements. Unless otherwise determined by the
Board, withholding obligations may be settled with Stock, including Stock that
is part of the award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditioned on such payment
or arrangements, and the Company, its subsidiaries and affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the participant.
Article XVI. Indemnification
     16.1 Indemnification. To the extent permitted by law, each person who is or
shall have been a member of the Board shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit, or proceeding to which he may be a party or in which he
may be involved by reason of any action taken or the failure to take any action
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of judgment in any such action, suit or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s articles of incorporation or bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
Article XVII. Requirements of Law
     17.1 Requirements of Law. The granting of Awards and the issuance of shares
of Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
     17.2 Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the state of Wisconsin.
Article XVIII. Compliance with Code
     18.1 Compliance with Code. Incentive Stock Options granted hereunder are
intended to qualify as “incentive stock options” under Code section 422. If any
provision of this Plan is susceptible to more than one interpretation, such
interpretation shall be given thereto as is consistent with Incentive Stock
Options granted under this Plan being treated as incentive stock options under
the Code. Awards granted hereunder to any person who is a “covered employee”
under Code section 162(m) at any time when the Company is subject to Code
section 162(m) are intended to qualify as performance-based compensation within
the meaning of Code section 162(m)(4)(C). If any provision of this Plan is
susceptible to more than one interpretation, such interpretation shall be given
thereto as is consistent with Awards granted under this Plan to such “covered
employees” being treated as performance-based compensation under Code section
162(m).

 